Citation Nr: 1823825	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-27 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) (the Agency of Original Jurisdiction, or AOJ), which notified the Veteran of the amount of entitlement of his VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) he had used, and notified the Veteran that his entitlement was exhausted on March 3, 2013.  

In July 2017, the Veteran appeared at a hearing before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that VA miscalculated the amount of educational benefits he has remaining.  At the hearing before the Board in July 2017, the Veteran stated that when he initially started his education, it was on the Montgomery GI Bill and then he transitioned to the Post 9/11 GI Bill when he transferred schools.  He stated that everything was going smoothly from what he could tell until August 2012, when he started a class and fell behind because he didn't get his book stipend in time, so he was able to work with the school to withdraw from that class and start another class a few weeks later.  He stated that he notified VA as soon as that happened.  They had already paid him for that time, so they recouped that money and he just went about his business.  The Veteran stated that in February 2013, he started what was to be the last semester which was four courses left to finish his degree, and he received a letter stating that he had no days left and his benefits were exhausted.  He stated that he felt part of his entitlement was to have the full education paid for, so he immediately contacted VA and expressed his concerns and then he requested an audit.  The Veteran stated that finally after about two years, VA told him that an audit was performed and there was a miscalculation of days.  He believed it was around 24 days that he was not credited back and therefore, he is entitled to 24 days of benefits.  See the Board Hearing Transcript, pages 4 to 7. 

The record shows that the Veteran converted his remaining entitlement under the Montgomery GI Bill (Chapter 30) to the Post 9/11 GI Bill (Chapter 33) effective August 2, 2011 and his remaining Chapter 33 entitlement was 14 months and 14 days.   The delimiting date is December 13, 2021.  

The information and audits of record show conflicting calculations for the Post 9/11 GI Bill education entitlements used by the Veteran.  A March 7, 2014 VA letter indicates that from August 18, 2012 to December 16, 2012, the Veteran was charged 3 months and 5 days of entitlement. 

In a March 20, 2014 Right Now Web inquiry, VA informed the Veteran that an error appeared to be made for the term from March 17, 2012 to August 13, 2012 and after a correction is made, they would have an accurate account of the Veteran's enlistment.  

In a March 28, 2014 communication, VA indicated that based upon what the school reported and several audits, entitlement was charged correctly and VA calculations show that the Veteran was paid for 14 months and 21 days under Post 9/11 education benefits because the law allows VA to pay until the end of the term, the Veteran was allowed an additional 7 days, and his term was extended to March 10, 2013.   
 
A June 9, 2014 statement of the case (SOC) indicates that in September 2012, VA processed the Veteran's enrollment and the term from August 18, 2012 to October 14, 2012 used 11 days of entitlement and the term from September 10, 2012 to December 9, 2012 used 26 days of entitlement.  The SOC indicates that VA informed the Veteran that he had 2 months and 28 days of entitlement remaining.  The SOC indicates that in October 2012, VA processed the Veteran's enrollment for the term from October 20, 2012 to December 16, 2012 and he used 1 month and 7 days of entitlement, and the Veteran had 1 month and 21 days of entitlement remaining.  

The Board notes that the SOC appears to be at odds with the March 7, 2014 audit for the time period of August 18, 2012 to December 16, 2012.  The Board also notes that the SOC does not show a correction for the term from March 17, 2012 to August 13, 2012 and does not address VA calculations that show that the Veteran was paid for 14 months and 21 days under Post 9/11 education benefits.  The SOC indicates that the education benefits were exhausted on January 23, 2012 in the factual background and in the reasons and bases, the SOC notes that the benefits were exhausted on March 10, 2013.   

The Board finds that the SOC does not provide an accurate calculation of the Post 9/11 education benefits from August 2, 2011 to March 10, 2013.  Further, the audit letters provided to the Veteran did not address the information provided in the March 28, 2014 Right Now Web inquiry.  Thus, the Board finds that the AOJ should provide an additional accounting and audit for the Post 9/11 GI eduction benefits for the time period of August 2, 2011 to March 10, 2013.  Without a more detailed accounting of how the Veteran's Post 9/11 GI Bill education benefits were used, the Veteran has not had notice and a fair opportunity.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should prepare an accounting regarding the Veteran's use of VA Post 9/11 GI Bill educational benefits used from August 2, 2011 to March 10, 2013.  The accounting/audit should reflect the dates of each period of school enrollment, the amount of entitlement used during each period of enrollment, and the entitlement remaining after each period of enrollment.  The accounting/audit should set forth the total amount of Post 9/11 education benefits used by the Veteran.  The AOJ should provide the supporting evidence used for creating the accounting/audit with the audit report.       

The AOJ should provide a copy of the accounting to the Veteran.  

2.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


